

RESTATED
PROMISSORY NOTE




$2,026,306.59
Dated Effective February 28, 2009
 
Rochester, New York





For value received, IEC Electronics Corp., a Delaware Corporation (hereinafter
referred to as "Undersigned" or "Maker"), promises to pay to the order of
Kathleen Brudek at 127 Amann Road, Honeoye Falls, New York 14472 ("Holder"), the
sum of Two Million Twenty-six Thousand Three Hundred Six and 59/100 Dollars
($2,026,306.59), with interest on the unpaid balance at the rate of four percent
(4%) per annum, in eighteen (18) quarterly installments of principal and
interest as follows:

 
1.           As set forth on the amortization schedule attached hereto as
Exhibit A and made a part hereof, until the entire obligation is paid in
full.  If not sooner paid, the entire unpaid principal balance of this
Promissory Note ("Note") with accrued interest shall be all due and payable on
June 1, 2013.  All payments shall be applied first to interest and the balance
to principal.


2.            The Undersigned shall have the right to prepay this obligation in
whole or in part at any time without premium or penalty.


3.            In the event that any payment shall not be made within fifteen
(15) days of its due date, then the Undersigned agrees to pay a "late charge" in
the sum of two percent (2%) of the amount then due.


4.           This Note and all other obligations of the Maker or any endorser or
guarantor hereof, direct or contingent, shall immediately become all due and
payable and the then unpaid balance of this Note shall be accelerated and the
same, with all interest accrued thereon, shall forthwith become due and payable
without notice or demand, which are hereby expressly waived, upon the
occurrence, with respect to any Maker, endorser or guarantor hereof, of any of
the following events of default (each hereinafter referred to as an "Event of
Default" and collectively referred to as AEvents of Default@):


A.           failure to pay any installment of principal or interest within
thirty (30) days of the due date;


B.           suspension or liquidation by any of them of their usual business;

 
1

--------------------------------------------------------------------------------

 



C.           filing by or against any of them of any proceeding, suit or action
for reorganization, dissolution or liquidation or a petition under any of the
provisions of the Bankruptcy Act not stayed, bonded or vacated within sixty (60)
days of any filing;


D.           application for, or appointment of, a receiver of any of them or
their property, , unless the same shall be dismissed within sixty days after
such application or appointment;


F.           making or sending notice of an intended bulk sale or any other
transfer of substantially all of the Undersigned's assets and the subsequent
consummation of any such transaction, unless the purchaser or transferee of such
assets also assumes this Note; or


F.           if any judgment, attachment or execution against any of them or
their property for any amount in excess of $100,000.00 remains unpaid, unstayed,
or undismissed for a period of more than thirty (30) days.


5.                      Upon the occurrence and during the continuance of any
Event of Default, Holder may change the rate of interest on this Note from the
rate set forth herein to the rate set forth herein plus four percent (4%), such
change of rate to become effective on the date notice of such Event of Default
is given to Maker and to remain in effect until such Event of Default is cured
or this Note is paid in full, regardless of whether Holder elects to accelerate
the indebtedness evidenced by this Note by reason of such Event of Default.  If
this Note is not paid in full when it becomes due, or if any installment thereof
is not paid when that installment becomes due, the Maker agrees to pay all costs
and expenses of collection incurred after the occurrence of such Event of
Default, including reasonable attorneys' fees.


6.                      The failure of the Holder to exercise any of its options
to call this Note due and payable upon any Event of Default shall not operate as
a waiver or estoppel on its part to declare the total amount of unpaid principal
and interest due and payable on any subsequent default which shall not be cured.


7.                      This Note shall be construed in accordance with the laws
of the State of New York.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY ON ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION, OR COUNTERCLAIM ARISING UNDER OR IN ANY WAY RELATED TO
THIS NOTE AND UNDER ANY THEORY OF LAW OR EQUITY.


8.                      The Undersigned and all endorsers, sureties and
guarantors hereof, hereby jointly and severally waive presentment, demand for
payment, notice of dishonor, notice of protest and protest, and all other
notices or demands in connection with the delivery, acceptance, performance,
default, endorsement, or guarantee of this Note.

 
2

--------------------------------------------------------------------------------

 





9.                      This Note is subject to the express condition that at no
time shall Maker be obligated or required to pay interest on the principal
amount of the Note at a rate which could subject Holder to either civil or
criminal liability as a result of being in excess of the maximum interest rate
which Maker is permitted by law to contract or agree to pay.  If, by the terms
of this Note, Maker would at any time be required or obligated to pay interest
at the rate in excess of such maximum rate, the rate of interest under this Note
shall be deemed to be immediately reduced to such maximum rate and the interest
payable thereafter shall be computed at a rate not to exceed such maximum rate
and all previous payments in excess of such maximum rate shall be deemed to have
been payments in reduction of the principal balance of the Note instead of
payments of interest thereon.


10.                      The covenants and obligations of this Note shall be
binding upon Maker, its successors, executors and assigns and shall inure to the
benefit of Holder, its successors and assigns.


11.                      In the event that that any Parent Indemnified Person
[as that term is define in the Agreement and Plan of Merger by and among IEC
Electronics Corp., VUT Merger Corp., Val-U-Tech Corp. and Holder, among others,
dated May 23, 2008 (the "Merger Agreement")] determines that it has suffered a
Loss for which indemnification is available pursuant to the Merger Agreement,
the following procedure shall be followed (the capitalized terms set forth in
this Section shall have the mean ascribed to them in the Merger Agreement unless
defined herein):


A.           Parent Indemnified Person shall give written notice of any such
Loss (a “Loss Notice”) to the Shareholders’ Representative specifying in
reasonable detail the amount of the claimed Loss (the “Loss Amount”) and the
basis for such Loss and whether the Parent intends to offset the amount of such
Loss against the Purchase Notes.


B.           Within twenty (20) days after delivery of a Loss Notice, the
Shareholders’ Representative shall provide to Parent and the Parent Indemnified
Person (if not the same Person), a written response (a “Response Notice”) in
which the Shareholders’ Representative will (i) agree that an offset in the full
Loss Amount may be made against the Purchase Notes, (ii) agree that an offset in
an amount equal to part, but not all, of the Loss Amount (the “Agreed Amount”)
may be made against the Purchase Notes or (iii) contest making any offset
against the Purchase Notes.  The Shareholders’ Representative may contest an
offset against the Purchase Notes upon a good faith belief that all or such
portion of such claimed Loss does not constitute a Loss for which the Parent
Indemnified Person is entitled to indemnification under the Merger
Agreement.  If no Response Notice is delivered by the Shareholders’
Representative within such twenty (20) day period, the Shareholders’
Representative shall be deemed to have agreed that an offset in the full Loss
amount may be made against the Purchase Notes.

 
3

--------------------------------------------------------------------------------

 



C.           If the Shareholders’ Representative in the Response Notice agrees
(or is deemed to have agreed pursuant to clause B above) that an offset may be
made against the Purchase Notes in an amount equal to the Loss Amount, this
Promissory Note and each other Promissory Note issued to a Company Shareholder
pursuant to the Merger Agreement shall be reduced by a portion of the Loss
amount that is the same percentage of the Loss as this Promissory Note is of all
Purchase Notes.


D.           If the Shareholders’ Representative in the Response Notice agrees
that an offset in an Agreed Amount may be made against the Purchase Notes, this
Promissory Note and the Purchase Note of each other Company Shareholder shall be
reduced by in the same percentage of the Loss as this Promissory Note is of  all
Purchase Notes.


E.           If the Shareholders’ Representative in the Response Notice contests
an offset against the Purchase Notes equal to all or any part of the Loss Amount
(the “Contested Amount”), the Parent Indemnified Person and the Shareholders’
Representative shall negotiate in good faith to resolve any such
dispute.  During the period of such negotiation, and thereafter until the
resolution of such dispute, Parent shall make any payments due on the Purchase
Notes, up to the Contested Amount, to the Escrow Agent named in Clause F below,
to be held and disbursed in accordance with the provisions of the Merger
Agreement.  If the resolution of such Contested Amount results in a
determination or agreement that the Purchase Notes shall be reduced, then the
Purchase Note of each Company Shareholder shall be reduced by the same
percentage of the dollar amount of the award set forth in such determination or
agreement as this Note is of all Purchase Notes.


F.           If the Parent claims that it is entitled to offset any Contested
Sum against the Purchase Notes, it shall make each of the payments due with
respect to the Purchase Notes coming due after the date of the Response Notice
(up to, but not in excess of, the Contested Sum) (together, the “Escrow
Sum”)  to Olver Korts, LLP and Boylan, Brown, Code, Vigdor & Wilson, LLP, as
Escrow Agent, to be held and disbursed in accordance with the terms set forth in
Section 9.03(a)(vi) of the Merger Agreement.  Parent's failure to make any
payment to the Escrow Agent when due shall be an Event of Default.


Each term that is capitalized in this Section 11 that is defined in the Merger
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Merger Agreement.

 
4

--------------------------------------------------------------------------------

 





12.           This Note and the obligation of Maker to make payments hereunder
are subordinated to the obligations of Maker to Manufacturers and Traders Trust
Company (the “Bank”) pursuant to a Credit Facility Agreement between Maker and
the Bank, as the same may be amended from time to time, as and to the extent
provided in a Subordination Agreement among the Bank, Maker, Payee and certain
other persons dated May 29, 2008.


13.           This Restated Promissory Note is given in replacement of and in
substitution for, but not in payment of, a Promissory Note dated May 29, 2008 in
the original principal amount of $2,587,500.00, issued by Maker to Holder.


IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed as
of the date first above written.



 
IEC ELECTRONICS CORP.
                   
BY:
  /s/   W. Barry Gilbert
   
W. Barry Gilbert, Chief Executive Officer





STATE OF NEW YORK)
COUNTY OF MONROE) ss.:


On the ______ day of March in the year 2009 before me, the undersigned, a Notary
Public in and for said State, personally appeared W. Barry Gilbert, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity set forth above, and that by his
signature on the instrument it was executed on behalf the entity named above.



 
                     
 
Notary Public




 
5

--------------------------------------------------------------------------------

 
